DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPG Pub No. 2019/0278062) in view of Lyu et al. (USPG Pub No. 2019/0146188), hereinafter “Lyu”.

Regarding claim 2, Chen and Lyu teach the optical imaging system as is set forth above, Lyu further discloses wherein the first lens (E1) comprises a convex object-side surface (Table 10). It would have been obvious to provide the optical imaging system of Chen with the teachings of Lyu for at least the same reasons set forth above with respect to claim 1. By controlling the convex or concave shape of the lens surfaces, the length of the optical imaging system is shortened while maintaining or achieving high optical performance.

Regarding claim 4, Chen and Lyu teach the optical imaging system as is set forth above, Lyu further discloses wherein the fourth lens (E4) comprises a concave object-side surface (Table 1). It would have been obvious to provide the optical imaging system of Chen with the teachings of Lyu for at least the same reasons set forth above with respect to claim 1. By controlling the convex or concave shape of the lens surfaces, the length of the optical imaging system is shortened while maintaining or achieving high optical performance.
Regarding claim 5, Chen further discloses wherein the fourth lens (140) comprises a concave image-side surface (Paragraph 71).
Regarding claim 6, Chen further discloses wherein the fifth lens (150) comprises a convex object-side surface (Paragraph 72).
Regarding claim 7, Chen further discloses wherein the sixth lens (160) comprises a convex image-side surface (Paragraph 73).
Regarding claim 8, Chen and Lyu teach the optical imaging system as is set forth above for claim 1, Lyu further discloses wherein the seventh lens (E7) comprises a concave object-side surface (Table 10). It would have been obvious to provide the optical imaging system of Chen with the teachings of Lyu for at least the same reasons set forth above with respect to claim 1. By controlling the convex or concave shape of the lens surfaces, the length of the optical imaging system is shortened while maintaining or achieving high optical performance.
Regarding claim 9, Chen and Lyu teach the optical imaging system as is set forth above, Lyu further discloses wherein the seventh lens (E7) comprises a convex image-side surface (Table 10). It would have been obvious to provide the optical imaging system of Chen with the teachings of Lyu for at least the same reasons set forth above with respect to claim 1. By controlling the convex or concave shape of the lens surfaces, the length of the optical imaging system is shortened while maintaining or achieving high optical performance.

Regarding claim 22, Chen further discloses wherein TL/f < 10, where f is a focal length of the optical imaging system and TL is a distance from the object-side surface of the first lens to an imaging plane (Table 1).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al. (USPG Pub No. 2017/0199355), hereinafter “Kitahara”, in view of Lyu (USPG Pub No. 2019/0146188).

Regarding claim 11, Kitahara further discloses wherein: -0.65 < f/f2 < -0.1, where f is a focal length of the optical imaging system, and f2 is a focal length of the second lens (L2) (Table 16).

Regarding claim 13, Kitahara further discloses wherein: -0.5 < f/f4 < 0.1, where f is a focal length of the optical imaging system, and f4 is a focal length of the fourth lens (L4) (Table 16).
Regarding claim 14, Kitahara further discloses wherein: 0.25 < f/f6 < 0.65, where f is a focal length of the optical imaging system, and f6 is a focal length of the sixth lens (Table 16).
Regarding claim 15, Kitahara further discloses wherein: -0.5 < f/f7 < -0.1, where f is a focal length of the optical imaging system, and f7 is a focal length of the seventh lens (Table 16).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPG Pub No. 2019/0278062) in view of Lyu (USPG Pub No. 2019/0146188) as applied to claim 20 above, and further in view of Chen et al. (USPG Pub No. 2019/0146185), hereinafter “Chen ‘185”.
Regarding claim 21, Chen discloses wherein Nd3 < 1.640, and Nd7 < 1.640, where Nd3 is a refractive index of the third lens, Nd4 is a refractive index of the fourth lens, Nd6 is a refractive index of the sixth lens, and Nd7 is a refractive index of the seventh lens (Table 1). Chen and Lyu teach the optical imaging system as is set forth above, Lyu further discloses Nd4 < 1.640 (Table 10). It would have been obvious to provide the optical imaging system of Chen with the teachings of Lyu for at least the same reasons set forth above with respect to claim 20. Chen and Lyu disclose the claimed invention, but do not specify Nd6 < 1.535. Table 1 of Chen teaches an Nd6 of 1.544. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In the same field of endeavor, Chen ‘185 discloses Nd6 < 1.535 (see Fig. 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical .
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Lyu teaches an optical imaging system with seven lenses satisfying the condition 20 < Dmax/Dmin < 25 (see Table 10 of Lyu) curing the deficiencies of Chen and Kitahara. For this reason, the claims remain rejected.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            12/1/2021